Exhibit 10.20

EMPLOYMENT, NONDISCLOSURE AND

NON COMPETITION AGREEMENT

AGREEMENT made as of the              day of                          by and
between ABIOMED, Inc., a Delaware Corporation with offices at 22 Cherry Hill
Park, Danvers, Massachusetts (“ABIOMED”), and _____________ (the “Employee”) of
_______________________. For purposes of this Agreement, unless the context
otherwise requires, the term ABIOMED, shall include ABIOMED and each of its
subsidiaries.

RECITALS

The Employee desires to be employed by ABIOMED and ABIOMED desires to employ the
Employee in accordance with the terms and conditions set forth in this
Agreement.

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

1. Employment. The Employee shall initially be employed by ABIOMED as their
______________. ABIOMED reserves the right, in its sole discretion, to change
the Employee’s title and responsibilities at any time.

2. Compensation. The Employee’s salary shall be $__________ semi-monthly,
subject to periodic review and adjustment by ABIOMED in its sole discretion.
Payment of any bonuses will be at the sole discretion of ABIOMED. ABIOMED
maintains certain benefit plans and programs for its employees. The Employee’s
eligibility for and participation in these plans are subject to the terms and
conditions of each plan. ABIOMED reserves the right to modify or terminate any
plan or program at any time.

3. Loyalty and Best Efforts. The Employee agrees that he/she shall be a
full-time employee, devoting his/her entire time, undivided loyalty and best
efforts to the business of ABIOMED. The Employee shall not during the term of
his/her employment be engaged in any other occupation, professional or business
activity. As a representative of ABIOMED, the Employee further agrees to always
conduct himself in accordance with the highest ethical and moral standards
during both working and non-working hours. Attached to this Agreement as
Appendix A is ABIOMED’s “Conflicts of Interest Policy”. By executing this
Agreement, the Employee represents and warrants that he/she has reviewed
carefully the Policy and Guidelines and agrees to abide by the Policy and
Guidelines, as they may be updated and modified by ABIOMED from time to time.



--------------------------------------------------------------------------------

4. Term and Termination. (a) ABIOMED may terminate the Employee’s employment for
cause at any time without prior notice if the Employee shall; (i) commit fraud,
theft, misappropriation, embezzlement, misrepresentation or the like, or
(ii) materially violate any provisions of this Agreement, or (iii) be
insubordinate or grossly incompetent in the course of his/her employment; or
(iv) violate any provisions of ABIOMED’s Guidelines of Company Principles and
Practices or Conflicts of Interest Policy, or any other published ABIOMED
policies or guidelines, as they may be amended from time to time.

(b) ABIOMED may terminate Employee’s employment without cause at any time and
without any liability beyond regular compensation through the day of termination
during the Employee’s first six months of employment with ABIOMED.

(c) ABIOMED may terminate Employee’s employment without cause after six months
of employment upon twenty-eight (28) days written notice to the Employee. In
such event, the Employee, if requested by ABIOMED, shall continue to render
his/her services and shall be paid his/her regular compensation up to the date
of termination without any further liability to ABIOMED.

(d) The Employee may resign his/her employment with ABIOMED without cause at any
time upon twenty-eight (28) days written notice to ABIOMED. In such event, the
Employee shall continue to render his/her services and shall be paid his/her
regular compensation up to the date of termination.

(e) The Employee’s employment with ABIOMED shall terminate immediately upon the
Employee’s death.

5. Protection of Proprietary Information. (a) ABIOMED has developed or acquired
materials and information (whether or not reduced to writing, patentable or
protectable by copyright) relating to ABIOMED’s operating procedures, products,
methods, service techniques, engineering and manufacturing data machines,
devices, apparatus, “know-how”, formulae, software, processes, plans, designs,
specifications, trade secrets, company data regarding costs, profits, markets
and sales, customer lists, plans for present and future research, development
and marketing, and other proprietary information not available to the public
(collectively “Proprietary Information”) which gives it a special competence in
its various fields of endeavor, all of which have been acquired at considerable
expense to ABIOMED.

(b) The Employee recognizes that ABIOMED is engaged in a continuous program of
research and development of such Proprietary Information. The Employee
understands that as part of his/her employment he/she is expected to make
contributions of value to ABIOMED, including the development of Proprietary
Information. He acknowledges that his/her employment creates a relationship of
confidence and trust between him/herself and ABIOMED with respect to information
of a confidential nature which is discovered, made known to, or learned by
him/her during the period of his/her employment, including Proprietary
Information.



--------------------------------------------------------------------------------

(c) The Employee agrees to promptly disclose to ABIOMED all inventions conceived
or put to practice while employed at ABIOMED, regardless of whether the
development of the invention was funded by ABIOMED or by an external entity,
government or private.

(d) The Employee will not without the express authorization from an authorized
ABIOMED officer, during or after the term of his/her employment, disclose any
Proprietary Information, or anything relating to it, to any person other than
authorized ABIOMED personnel. Nor shall the Employee use any such information
for his/her personal benefit or disclose or use for his/her personal benefit any
information furnished by a third party to ABIOMED in confidence.

(e) The Employee agrees that in the event of the termination of his/her
employment for any reason, he/she will deliver to ABIOMED and shall not take
with him/her, all documents and materials of any nature pertaining to any
Proprietary Information. Employee shall execute a certificate in the form of
Appendix B, at the time of termination of employment confirming compliance with
the requirements of this Section and other provisions of this Agreement relating
to the treatment of Proprietary Information.

6. Assignment of Proprietary Information. (a) The Employee agrees that he/she
will promptly disclose to ABIOMED, or its assigns, all discoveries, processes,
software, formulae, data, know-how and techniques, whether or not patentable or
protectable by copyright, made or conceived, first reduced to practice, or
learned by him/her, either alone or jointly with others, during the period of
his/her employment which (i) relate to or are useful in the business of ABIOMED,
or (ii) are conceived, made or worked on at the expense of, or during the
Employee’s normal working hours for, ABIOMED or using any resources or materials
of ABIOMED, or (iii) arise out of tasks assigned to him/her by ABIOMED, or
(iv) are within the scope of his/her employment by ABIOMED (collectively,
“Proprietary Inventions”).

(b) All Proprietary Inventions shall be the sole property of ABIOMED and its
assigns, and ABIOMED and its assigns shall be the sole owner of all patents,
copyrights and other rights in connection therewith. In consideration of his/her
employment by ABIOMED and regardless of any change in the Employee’s salary or
the nature of the Employee’s employment, the Employee hereby assigns to ABIOMED,
or its assigns, the Employee’s entire right, title and interest in and to any
and all Proprietary Inventions.

(c) The Employee, at the expense of ABIOMED, agrees to assist ABIOMED and its
assigns in every proper way to obtain and enforce patents, copyrights and other
intellectual property rights on Proprietary Inventions in any and all countries.
To that end, the employee agrees to execute all papers, and perform all acts
necessary to make this Agreement effective as to any particular Proprietary
Inventions, application for letters patent, and other rights and interests of
ABIOMED or its assigns, including the giving of testimony without expense to the
Employee and without further compensation except as provided for in accordance
with ABIOMED’s “Patent Awards Policy” as it may be amended from time to time, a
copy of which is attached hereto as Appendix C and made a part of this Agreement
by reference. The obligations



--------------------------------------------------------------------------------

of the Employee under this paragraph (c) shall continue beyond the termination
of his/her employment with ABIOMED.

(d) As a matter of record, and in order to avoid disputes over the application
of Sections 5 and 6, the Employee has attached to this Agreement, as Appendix D,
a complete list of all inventions made, conceived, or first reduced to practice
by Employee, alone or jointly with others, prior to his/her employment with
ABIOMED, that are not described in a publication or patent application in
existence on the date of this Agreement, and that the Employee desires, and
ABIOMED agrees to exclude from the effect of this Agreement. If no such list is
attached to this Agreement, he/she represents that he/she has no such inventions
and improvements at the time of signing this Agreement.

(e) If any application for any United States or foreign patent, copyright or
other intellectual property rights related to or useful in the business of
ABIOMED shall be filed by or for the Employee within a period of one (1) year
after the termination of his/her employment, the subject matter covered thereby
shall be presumed to have been conceived during his employment with ABIOMED.

7. Covenant Not to Compete. (a) Noncompetition. The Employee recognizes that
ABIOMED is engaged in the research, development, manufacturing and marketing of
proprietary products in the United States and throughout the world, and that it
is of utmost importance to ABIOMED to maintain the confidentiality of its
Proprietary Information and preserve the good-will of its business. In order to
safeguard that Proprietary Information and good-will, the Employee understands
that it is a condition of his/her employment not to compete with ABIOMED, in the
United States or any other country, for a period of time following the
termination of his/her employment, as set forth in further detail below.

(b) The Employee agrees that for a period of two years following the termination
of his/her employment, he/she will not directly or indirectly, for his/her own
account or for any other person, as agent, employee, officer, director, trustee,
consultant, owner, partner, or shareholder, or any other capacity:

(i) hire or attempt to hire or assist any other person in hiring or attempting
to hire any employee of ABIOMED; or

(ii) encourage or assist any other person in encouraging any director, officer,
employee, agent, consultant or any other person affiliated with ABIOMED to
terminate or alter his/her or its relationship with ABIOMED; or

(iii) encourage or assist any other person in encouraging any customer or
supplier of ABIOMED to terminate or alter its relationship with ABIOMED; or

(iv) Sell or market or assist any other person in selling or marketing any
product or service that competes, directly or indirectly with any product or
service manufactured, sold or under development by ABIOMED at the time the
Employee’s employment with ABIOMED is terminated; or



--------------------------------------------------------------------------------

(v) research, develop or manufacture or assist any other person in researching,
developing or manufacturing any product or service that competes with any
product or service conceived, manufactured, sold or under development by ABIOMED
at the time the Employee’s employment with ABIOMED is terminated.

(c) In order to assure that the Employee does not breach any of the foregoing
provisions, the Employee agrees that for a period of two years following the
termination of his/her Employment he will not accept employment with, advise,
provide consulting services to or acquire any interest in (other than an
investment interest of less than 5% of the total outstanding shares of a
publicly traded company) any business that directly or indirectly competes with
any product or service conceived, manufactured, sold or under development by
ABIOMED without first obtaining the written consent of ABIOMED. ABIOMED shall be
permitted to withhold such consent in its sole discretion, unless the Employee
and the prospective employer are able to provide ABIOMED with assurances
reasonably satisfactory to ABIOMED in its sole discretion that the Employee will
not be assisting the prospective employer in any of the prohibited endeavors
listed in paragraph (b) above.

(d) The Employee has carefully read and considered the restrictions in this
Section 7 and agrees that the restrictions are fair and reasonable and are
reasonably required for the protection of the interests of ABIOMED.

8. Conflicting Agreements. The Employee represents and warrants that he/she is
free to enter into this Agreement, that the Employee has not made and will not
make any agreements (oral or in writing) in conflict with this Agreement, and
will not disclose to ABIOMED, not use for ABIOMED’s benefit, any trade secrets
or confidential information that is the property of any other party now or
hereafter in the Employee’s possession. The Employee represents that he/she has
provided to ABIOMED, copies of all employment, proprietary information and other
similar agreements to which he/she is a party that are currently in effect.

9. Remedies. In order to avoid irreparable injury to ABIOMED, in the event of
any breach or threatened breach by the Employee of the provisions of this
Agreement, ABIOMED shall be entitled to an injunction restraining such breach.
Nothing herein shall be construed as prohibiting ABIOMED from pursuing any other
remedies available to ABIOMED for such breach or threatened breach, including
the recovery of damages from the Employee. The Employee agrees that in the event
that he/she breaches his/her duty of loyalty to Company or any of his/her
covenants in Sections 5 through 7, in addition to any and all other remedies
which ABIOMED may have available to it, ABIOMED will be entitled, at its
election, to recover from the Employee (i) the value of anything belonging to
ABIOMED which the Employee uses in breach of such duty, or (ii) any benefit
which the Employee receives as a result of his/her breach, or its proceeds, and
ABIOMED shall also be entitled to recover from the Employee the amount of
damages thereby caused. In the event of termination of the Employee’s employment
for breach of any of the covenants under this Employment Agreement, Employee
agrees that he shall thereby forfeit all rights granted to him under any stock
option, profit participation, bonus or



--------------------------------------------------------------------------------

deferred compensation arrangement of ABIOMED then existing in which he/she
participates, to the extent permitted by law.

10. Notices. Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing and hand delivered or if sent by registered
mail to his/her last known residence in case of the EMPLOYEE and to its
principal place of business in the case of ABIOMED.

11. Independence of Employee’s Covenants. The covenants on the part of EMPLOYEE
to be performed under this Agreement shall be construed as agreements
independent of any other provisions of this Agreement, and the existence of any
claims or cause of action of EMPLOYEE against ABIOMED, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by ABIOMED or its assigns of any of the Employee’s covenants hereunder.

12. Waiver. The failure of ABIOMED to insist upon strict compliance with any of
the terms, covenants, or conditions hereof shall not be deemed a waiver of such
terms, covenants, or conditions, nor shall any waiver or relinquishment of any
right or power hereunder at any one or more times deemed a waiver of
relinquishment of such power or right at any other time or times.

13. Severability. The invalidity or unenforceability of any provision hereof
shall in no way effect the validity of enforceability of any other provision.
Wherever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
hereof shall be prohibited by or invalid under any such law, that provision
shall be ineffective only to the extent of such prohibition or invalidity,
without invalidating or nullifying the remainder of that provision or any other
provisions of this Agreement.

14. Benefit. Except as otherwise herein expressly provided, this Agreement shall
inure to the benefit of and by binding upon ABIOMED, its successors and assigns,
and the Employee, his/her heirs, executors, administrators, and legal
representatives, provided that the obligations of the Employee hereunder may not
be delegated.

15. Construction. For purposes of this Agreement, unless the context otherwise
requires, the term “person”, shall include any individual, corporation,
partnership, joint venture, association, joint-stock company, trust company,
trust, unincorporated organization, government agency or entity or any
subdivision thereof, or any other entity.



--------------------------------------------------------------------------------

16. Governing Law: Consent to Jurisdiction. This Agreement shall be construed as
a Massachusetts contract under seal and shall be interpreted in accordance with
the internal laws of the Commonwealth of Massachusetts. The Employee hereby
agrees to the jurisdiction of the courts in the Commonwealth of Massachusetts
and waives any objection based upon forum non conveniens with respect to any
action instituted concerning any dispute arising in connection with this
Agreement or the employment of the Employee by ABIOMED. ABIOMED shall have the
right to bring any action or proceeding against the Employee in the courts of
any other jurisdiction ABIOMED reasonably deems necessary to rely on its rights
under this Agreement.

17. Entire Agreement. This instrument contains the entire agreement of the
parties. It may not be changed orally, but only by an agreement in writing
signed by the parties.

IN WITNESS WHEREOF, this Agreement has been executed under seal on the date and
year first above written. This Agreement has been executed under seal as of the
date and year first above written.

 

 

    EMPLOYEE       

By:

     Witness      

(Signature)

   

Name (printed):

        

Date:

        

 

ABIOMED, INC.

      

By:

     Witness      

(Signature)

   

Name:

        

Title:

        

Date:

    



--------------------------------------------------------------------------------

APPENDIX A

ABIOMED, INC.

CONFLICT OF INTEREST POLICY

GENERAL:

Each employee of ABIOMED is expected to act in the best interest of ABIOMED and
to refrain from placing himself or herself in the position that could produce a
conflict between his or her interest and the interests of ABIOMED or any
employee benefit plan or trust funded by ABIOMED. It is the duty of all
employees to act in good faith at all times and not to utilize their employment
for private personal advantage.

This policy, while not covering every conceivable area of conflict of interest,
is intended to review and restate certain broad ethically sound principles of
conduct that are to be used as guidelines whenever a question may arise.
ABIOMED’s “Guidelines of Company Principles and Practices” are made herein part
of the Schedule by reference.

As used herein, the term ABIOMED shall mean ABIOMED, Inc. and its affiliates,
the ABIOMED Limited Partnership, and any employee benefit plan or trust funded
by ABIOMED. The term “member of immediate family” shall mean the employee’s
spouse and a relative of the employee or of his or her spouse living in the
employee’s household. A person, firm, or corporation which acts for or represent
a supplier of goods and services in the sale of such goods and services to
ABIOMED shall also be deemed to be doing business with ABIOMED.

POLICY GUIDELINES:

1. No official or employee of ABIOMED may serve as an officer, employee, or
director of or consultant to any business entity which does business with or is
competitive with ABIOMED, unless prior approval is obtained from the President
of ABIOMED.

2. No official or employee of ABIOMED or member of his or her immediate family
may accept, directly or indirectly, from any person, firm, or corporation doing
business with ABIOMED, any money, loans (except loans from banks or other
lending institutions in the normal course of their business) or any gift or
gratuity, favor or service, which might conceivably tend to induce him or her to
violate his or her duties to ABIOMED. The foregoing is not intended to prohibit
the acceptance of promotional or advertising items marked with the name of the
donor, or items distributed by donors to all of their customers.

3. No official or employee of ABIOMED or member of his or her immediate family
may have any direct or indirect interest in any business entity doing business
with ABIOMED or in any business in which ABIOMED may hereafter become engaged if
such interest represents a substantial proportion of such business entity. In
any case where a direct or indirect interest in any such business entity exists,
the same must be disclosed to, and approved in writing by the President of
ABIOMED. There shall be excluded from the foregoing prohibition any direct or



--------------------------------------------------------------------------------

CONFLICT OF INTEREST POLICY

Page 2 of 2

indirect interest in any corporation (a) which is publicly owned; and (b) whose
securities are actively traded on any stock exchange or on any over-the-counter
market; and (c) in which such officer or employee and members of his or her
immediate family own less that 1% of the outstanding shares of each class of
equity securities.

4. No official or employee of ABIOMED may utilize the services of any person
employed by ABIOMED for improvement or maintenance of his or her property on
Company time.

5. No ABIOMED products or property shall be sold by ABIOMED to any person
employed by ABIOMED except through channels and pursuant to policies authorized
by the President of ABIOMED.

 

APPROVED: /s/

Chief Executive Officer

Date: March, 1992



--------------------------------------------------------------------------------

APPENDIX B

ABIOMED, Inc.

ACKNOWLEDGMENT UPON TERMINATION OF EMPLOYMENT

I have re-read and understand my obligations under Paragraph 9 of my Employment
Agreement with ABIOMED, Inc. and will abide therewith.

DEFINITIONS.

The following definitions shall form an integral part of this Acknowledgment.

ABIOMED. ABIOMED, Inc., and except where context otherwise requires, its
affiliates.

Affiliate. Means any business entity controlled by, controlling or under common
control with ABIOMED, other than ABIOMED Limited Partnership.

Trade Secrets. Concepts, devices, designs, developments, disclosures,
discoveries, formulae for chemical compounds, ideas, improvements, inventions,
know-how, materials, formulations, methods, processes, research and development
projects and results, specifications, systems, technical data, and any other
technical information concerning the identity of actual or prospective customers
or suppliers, business and marketing plans and strategies, all whether written
or unwritten, and whether patentable or not.

Related Materials. Any and all documentation, memoranda, notebooks, photos,
sketches, prints, drawings, research materials, charts, graphs, machinery,
prototypes, tools, written material, and plans.

Partnership. ABIOMED Limited Partnership, a Massachusetts limited partnership.

Proprietary Information. All Trade Secrets and Related Materials, plus such
financial data, statistical data, marketing data, data of all kinds, production
and other costs, salaries, and any other information dealing with business
operations or proposed business activities which Employee knows or has reason to
know are intended by ABIOMED to remain confidential.

OWNERSHIP, ASSIGNMENT, AND DISCLOSURE OF TRADE SECRETS, RELATED MATERIALS,
PROPRIETARY INFORMATION, AND PATENTS.

(a) Acknowledgment: The EMPLOYEE recognizes that ABIOMED is or will be engaged
in highly competitive business in which the protection of its and the
Partnership’s Trade Secrets, Related Materials, Proprietary Information, and
Patents is essential to the success of ABIOMED.



--------------------------------------------------------------------------------

Termination Acknowledgment

Page 2 of 4

(b) Prior Inventions: As a matter of record, and in order to avoid disputes over
the applications of the Paragraph 9, EMPLOYEE attaches to this Agreement as
Schedule B, a complete list of all inventions made, conceived, or first reduced
to practice alone or jointly with others, prior to his employment, that are not,
and will not be, described in a publication or patent application in existence
on the effective date of this Agreement, and that EMPLOYEE wants to exclude from
the effect of this Agreement. If employee has no such Inventions as of the
effective date of this Agreement, EMPLOYEE should represent that it has no such
Inventions where indicated on Schedule B.

(c) Ownership of Trade Secrets, Related Materials, and Proprietary Information:
EMPLOYEE acknowledges and agrees that ABIOMED and its successors and assigns are
the sole, absolute, unqualified, and exclusive owner of all Trade Secrets,
Related Materials, and Proprietary Information learned, supplied, developed, or
conceived by EMPLOYEE during EMPLOYEE’s employment with ABIOMED, even if learned
or developed with, by, or from other sources. The EMPLOYEE also agrees that
he/she will not use for personal benefit during or after employment with ABIOMED
any information relating to Trade Secrets, Related Materials, or Proprietary
Information owned or controlled by ABIOMED or the Partnership and acquired
during employment at ABIOMED.

(d) Assignment of Trade Secrets, Related Materials, Proprietary Information, and
Patents: In consideration of his/her employment by ABIOMED and the salary or
wages to be paid or being paid to EMPLOYEE and regardless of any change in
EMPLOYEE’s salary or the nature of EMPLOYEE’s employment, EMPLOYEE hereby
assigned to ABIOMED (or to an Affiliate as agent for the Partnership, as
ABIOMED, the Affiliate and the Partnership shall agree), his/her entire right,
title, and interest in and to any and all Trade Secrets, Related Materials, and
Proprietary Information (i) originated with, learned, acquired, or developed by
EMPLOYEE solely or jointly with others, whether on company time or his/her own,
during the period of employment with ABIOMED, or (ii) created or developed using
ABIOMED’s resources or materials, or (iii) suggested by any work which EMPLOYEE
has done, is doing, or may do, for ABIOMED, so far and only so far as the same
relate to or may be useful in the business of ABIOMED as now or at anytime
carried on, including experimental or research work.



--------------------------------------------------------------------------------

Termination Acknowledgment

Page 3 of 4

(e) Assistance in Prosecution of Patents, Etc. ABIOMED or its assigns, at their
expense, shall be entitled to procure letters patent, domestic or foreign, or
copyrights, on any of the Trade Secrets, Related Materials, and Proprietary
Information above assigned, in their own name. EMPLOYEE shall execute all
documents necessary to permit ABIOMED or its assigns to obtain such letters
patent or copyrights, and will cooperate fully in regard to such person
obtaining or attempting to obtain such letters, patents, or copyrights, EMPLOYEE
further agrees to sign all papers, take all rightful oaths, and perform all acts
necessary to make this Agreement effective as to any particular Trade Secret,
Related Material, Proprietary Information, Application for Letters Patent,
domestic or foreign, including any extension, division or reissues thereof, and
will do all lawful acts to protect the patents, copyrights, and other rights and
interests of ABIOMED, an Affiliate, or the Partnership, including the giving of
testimony without expense to EMPLOYEE and without further compensation except as
provided for in accordance with ABIOMED’s “Patent Awards Policy”, a copy of
which is attached hereto as Schedule C and made a part of this Agreement by
reference.

(f) Non-Disclosure of Trade Secrets, Related Materials, and Proprietary
Information: EMPLOYEE agrees that at no time, whether during EMPLOYEE’s
employment by ABIOMED or at any time thereafter, and regardless of the reason
for the termination of EMPLOYEE, shall EMPLOYEE disclose any Trade Secret,
Related Materials, or Proprietary Information owned or controlled by ABIOMED or
the Partnership to any person, firm, government entity, corporation,
association, or entity without the prior written consent of ABIOMED, the
Affiliate or the Partnership, whichever is authorized to permit such disclosure,
nor shall EMPLOYEE disclose any Trade Secrets, Related Materials, or Proprietary
Information furnished to ABIOMED or Partnership under confidential or
proprietary contracts or agreements with any other person, firm, government
agency, or entity.

(h) Acknowledgment Upon Termination of Employment: At the time of the EMPLOYEE’s
termination of employment with ABIOMED, regardless of the circumstances or cause
of said termination, EMPLOYEE shall execute the EMPLOYEE’s standard Termination
Certificate, a copy of which is attached hereto as Schedule D, and made a part
hereof as reference, which confirms the substance of these provisions.



--------------------------------------------------------------------------------

Termination Acknowledgment

Page 4 of 4

I certify that in accordance with the terms of said Agreement, I have disclosed
to ABIOMED any and all inventions, formulas, methods, materials formulations,
devices, ideas, concepts, developments, research results, discoveries, and
improvements, patentable or unpatentable, originating with, acquired or
developed by me solely or jointly with others, during the course of my
employment with ABIOMED.

I certify that all Proprietary Information, Trade Secrets, and Related Materials
that are the property of employers previous to my employment with ABIOMED, were
not disclosed to ABIOMED or any of its Affiliates, nor were these used during my
employment at ABIOMED.

I further certify that I have not in the past, and will not in the future, use
for my own benefit or disclose to any person, firm, government agency,
corporation, association, or entity any Trade Secret, Related Material, or
Proprietary Information owned or controlled by ABIOMED without the prior written
consent of ABIOMED. Neither have I in the past nor will I in the future,
disclose any Trade Secret, Related Material, or Proprietary Information
furnished to ABIOMED under confidential or proprietary contracts or agreements
with any other person, firm, government agency or entity, except to such extent
as has been necessary and permitted in the original course of performance of my
duties as an EMPLOYEE of ABIOMED.

 

 

 

 

 

          Witness   Employee   Date



--------------------------------------------------------------------------------

APPENDIX D

ABIOMED, INC.

List of all Inventions made, conceived, or first reduced to practice alone or
jointly with others, prior to EMPLOYEE’s employment with ABIOMED that are not,
and will not be, described in a publication or patent application in existence
on the effective date of this Agreement, and that EMPLOYEE wants to exclude from
the effects of this Agreement.

 

            Witness     Employee               Date

If no list is provided above, EMPLOYEE represents that no invention exists on
the effective date of this Agreement.

 

            Witness     Employee               Date